DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al., US 7737790 B1.
Fig. 3 of Chen et al. discloses a circuit comprising:  a cascode amplifier (M, M2) having at least two serially connected field effect transistor (FET) stages, each FET stage having a gate, a drain, and a source, the bottom FET stage (M1) having an input configured to be coupled to an RF input signal (Vin) to be amplified, and the top FET (M2) stage of the cascode amplifier having an output for providing an amplified RF input signal (Vout); a cascode reference circuit (M3, M4) having at least two serially connected FET stages, each FET having a gate, a drain, and a source, the gates of the bottom two FET stages of the cascode reference circuit being coupled to the corresponding gates of the bottom two FET stages of the cascode amplifier, for 1), coupled to the drain of the top FET stage of the cascode reference circuit; and a source follower FET (M5) having a gate, a drain, and a source, the drain of the source follower FET being coupled to a voltage source, the gate of the source follower FET being coupled to the drain of the top FET stage of the cascode reference circuit, and the source of the source follower FET being coupled to a bias current source (I2) and to the gates of the bottom FET stages of the cascode reference circuit (M3) and the cascode amplifier (M1), the source follower FET being responsive to variations in voltage and/or current in the cascode reference circuit to output an adjustment gate bias voltage (voltage to gates of M1 and M3) applied to the respective gates of the bottom FET stage of the cascode amplifier and of the cascode reference circuit that forces the mirror current in the cascode reference circuit to be approximately equal to a selected current value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 7737790 B1 in view of Scott et el., US 20140266458 A1.
Regarding claims 3 and 4, although Chen et al. does not have input or output impedance matching network, Scott et al. has such teachings in his Fig. 4 (input matching 74 and output 
Regarding claims 5 and 6, although Chen et al. does not have the decoupling network, Scott et al. has such teaching in his Figs. 8 and 10 (switching circuit 340 can be read as the decoupling network); thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Scott et al. in the circuit of Chen et al. in order to meet system requirements.
Regarding claims 10 and 11, although Chen et al. does not have source voltage or bias voltage, Scott et al. has such teaching in his Figs. 7- 10; thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Scott et al. in the circuit of Chen et al. in order to an optimum working condition for the circuit.
Regarding claim 13, although Chen et al. does not mention that the FETs in the cascode amplifier and in the cascode reference circuit have gate lengths less than about 1 um, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gate lengths of the FETs be less than about 1 um since this is a design variable and this is a matter of design choice to meet system requirements.

Allowable Subject Matter
Claims 14-26 are allowed.
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	September 28, 2021